 


110 HR 408 IH: To amend title 23, United States Code, to permit the State of West Virginia to allow the operation of certain vehicles for the hauling of coal and coal by-products on Interstate Route 77 in Kanawha County, West Virginia.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 408 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mrs. Capito introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to permit the State of West Virginia to allow the operation of certain vehicles for the hauling of coal and coal by-products on Interstate Route 77 in Kanawha County, West Virginia. 
 
 
1.Vehicle weight limitations—Interstate SystemSection 127(a) of title 23, United States Code, is amended by adding at the end the following: 

(13)The State of West Virginia may allow, by special permit, the operation of vehicles with a gross vehicle weight of up to 126,000 pounds, and with loads conforming to such single axle, tandem axle, and bridge formula limits as may be established by the State, for the hauling of coal and coal by-products on Interstate Route 77 in Kanawha County, West Virginia, between Exits 85 and 97.. 
 
